Case: 18-13547    Date Filed: 03/13/2019   Page: 1 of 4


                                                          [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13547
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:17-cr-20836-RNS-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

THEODORE WILLIAM SYMONDS,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (March 13, 2019)

Before MARTIN, BRANCH, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Theodore William Symonds appeals his 210-month sentence. The

government moves to dismiss his appeal as barred by the sentence appeal waiver
              Case: 18-13547     Date Filed: 03/13/2019    Page: 2 of 4


that was part of Symonds’s plea agreement. After careful consideration, we grant

the government’s motion and dismiss Symonds’s appeal.

      Symonds pled guilty to traveling in foreign commerce for the purpose of

engaging in illicit sexual conduct with a minor. 18 U.S.C. § 2423(b). His written

plea agreement included a sentence appeal waiver. That waiver barred Symonds

from “appeal[ing] any sentence imposed . . . or . . . appeal[ing] the manner in

which the sentence was imposed” unless the government appealed his sentence or

“the sentence exceed[ed] the maximum permitted by statute or [was] the result of

an upward departure and/or an upward variance from the advisory guideline range

that the Court establishe[d] at sentencing.”

      Before accepting Symonds’s guilty plea, the district court discussed this

appeal waiver with Symonds. The court told Symonds that, “under the terms of

[his] plea agreement, [he] ha[s] agreed to waive or give up certain of [his] rights to

appeal.” The court went on, “[if] [it] impose[s] a sentence that exceeds the

statutory maximum or if [it] var[ies] or depart[s] above the guidelines or if the

government files an appeal of [the] sentence, then [he] can also appeal [his]

sentence.” The court asked Symonds whether he “underst[oo]d that under the

terms of [his] plea agreement, if one of those three things does not [] happen, then

[he] cannot appeal [his] sentence.” The court asked if Symonds “underst[oo]d

that,” and Symonds said, “Yes, sir.” The district court later found that Symonds’s


                                          2
              Case: 18-13547     Date Filed: 03/13/2019    Page: 3 of 4


plea and appeal waiver were freely, knowingly, and voluntarily entered and

accepted his guilty plea.

      At sentencing, the district court calculated Symonds’s advisory guideline

range as 210 to 262 months and sentenced him to a 210-month prison term.

      Symonds filed an appeal, arguing only that his sentence was substantively

unreasonable. The government then filed a motion to dismiss Symonds’s appeal,

seeking to enforce the sentence appeal waiver. Symonds did not file a response.

      We review de novo the validity of a sentence appeal waiver. United States

v. Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993). “A defendant’s waiver of his

right to appeal his sentence is valid [and enforceable] if he enters into it knowingly

and voluntarily.” United States v. Dixon, 901 F.3d 1322, 1342 (11th Cir. 2018)

(alteration adopted and quotation marks omitted). “[A] waiver is knowing and

voluntary if either: (1) the district court specifically questioned the defendant about

the waiver during the plea colloquy, or (2) the record clearly shows that the

defendant otherwise understood the full significance of the waiver.” Id. (quotation

marks omitted).

      Symonds knowingly and voluntarily entered his sentence appeal waiver.

The district court discussed the terms of the waiver with Symonds and questioned

him about his understanding of it during the plea colloquy. Thus, the waiver is

enforceable. See id. (deeming a waiver enforceable where the district court


                                           3
              Case: 18-13547    Date Filed: 03/13/2019   Page: 4 of 4


engaged in a colloquy with the defendant mirroring the colloquy here). Beyond

that, none of the conditions in the waiver permitting Symonds to appeal exist. His

210-month prison sentence was within the guideline range determined by the

district court at sentencing and thus was neither an upward variance nor departure

from that range. Nor did his sentence exceed the 30-year maximum provided by

law. 18 U.S.C. § 2423(b). Therefore, we grant the government’s motion to

dismiss Symonds’s appeal.

      APPEAL DISMISSED.




                                         4